Title: To James Madison from Vincent Gray, 29 October 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


29 October 1803, Havana. Encloses his accounts to 30 Sept. and a list of American ships entering and departing Havana “since the last Law placing some power in the hands of American Agents in Foreign Ports, Came to hand.” Encloses also “a Monthly return of vessels purchased in this Port, by, and for account of” U.S. citizens. These “in time of War are always most liable to suspician and detention.” Requests that JM have his accounts settled at the State Department “as soon as convenient,” as he would like “to draw for the balance that may be due” him next November. “The remarks I have made on the vouchers herewith will I presume fully explain the nature of each charge.”
 

   
   RC and enclosure (DNA: RG 59, CD, Havana, vol. 1). RC 1 p.; docketed by Wagner as received 15 Dec. For surviving enclosure, see n. 1.



   
   Enclosed is a list of six ships purchased by Americans in Havana in October 1803 (1 p.; docketed by Wagner).



   
   A full transcription of this document has been added to the digital edition.

